DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed 06/17/2022 have been entered. Claims 1-9 and 11-20 are pending; claim 10 is cancelled. Claim objections of claims 1 and 13 previously set forth in the Non-Final Rejection mailed 03/22/2022 have been withdrawn in response to the amendments of the claims. 
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the cited prior art references fail to teach the controller controls the communication interface to establish a connection between the robot and the first mobile terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal. However, this feature is old and well known in the art, and is disclosed in the cited reference Bienas et al. (US 2014/0126460 A1) as mentioned in the Non-Final Rejection, or in the newly applied reference Chang et al. (WO2008069365A1) as laid out in details below. 


Claim Objections
3.	Claim 20 is objected to because of the following informalities:  
Claim 20: “according distance” should be changed to read “according to a distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of “transmit, based on the second service provision request and via the connection between the robot and the first mobile terminal, second data…”. However, it is unclear whether the claimed connection between the robot and the first mobile terminal used for transmitting second data is referring to the connection established based on the first mobile terminal capturing an image that includes the robot or the connection established based on one of plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal. The claim language of claim 1 discloses two different connections established by the communication interface and does not suggest any relation between the two connections. Hence, the insufficient antecedent basis for this limitation in the claim renders the claim unclear and indefinite. 
Claims 2 is rejected for the same reason that it recites the limitation of “the connection between the first mobile terminal and the robot is established based on the acquired information related to the robot”, which fails to suggest which connection of the two different connections as disclosed in claim 1 it is referring to. Hence, the insufficient antecedent basis for this limitation in the claim renders the claim unclear and indefinite.
Claims 3-7 are rejected for being dependent upon previously rejected base claim. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20080090150 A), in view of Kim (KR 20150081043 A), and further in view of Ayatsuka et al. (US 7,188,139 B1) and Chang et al. (WO2008069365A1).
a.	Regarding claim 1 and similarly cited claim 13, Park teaches:
A robot (Fig. 1, [0033], “service robot 2”) comprising:
a display (Fig. 1, “visual service provider 32”);
a user input interface ([0036], “input unit 20”) configured to receive a first service provision request from a first user ([0036], “The user inputs the command including the service request command etc. to the control unit 200 using such input unit 20.”);
a communication interface (Fig. 2, [0033], “external service server communication unit”) configured to establish a connection ([0048], “the external service communication unit (230) communicates with the control unit (200) and external service server (3)”) …
a controller (Fig. 2, “control unit 200”) configured to:
	control the display to provide, based on the first service provision request ([0054], “if the long guidance service command is inputted by the input unit (20), the control unit (200) executes the long guidance service program of the inside service server (250).”), a screen including first data related to providing a first service ([0054], “Accordingly, in the visual service provider (32), the map in which the optimal route to the destination location is indicated is displayed in the current position, the destination location and current position.”), 
	…
Park fails to specifically teach a communication interface configured to establish connection between the robot and the first mobile terminal of a second user, wherein the connection between the robot and a first mobile terminal is established based on the first mobile terminal capturing an image that includes the robot; and the controller configured to control the communication interface to establish a connection between the robot and the first mobile terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal, receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and the first mobile terminal, second data related to providing a second service to the first mobile terminal.
However, in the same field of endeavor, Kim teaches a communication interface (“the communication module (36)”) configured to establish connection between the robot and the first mobile terminal of a second user (6th paragraph of Page 2, “1, when a blind person inputs a voice called "guide robot" to a mobile communication device of his or her mobile phone, for example, a smartphone in a building such as a government office or a building, a communication module of the smart phone, for example, Bluetooth, , The voice information "guidance robot" is transmitted to the intelligent guidance robot in the form of voice data through the Wi-Fi module”); and 
a controller ( “mainboard 30”) configured to receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and a first mobile terminal, second data related to providing a second service to the first mobile terminal (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to establish connection between the robot and a first mobile terminal of a second user, receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and the first mobile terminal, second data related to providing a second service to the first mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is not located within a vicinity of the robot. 
Kim also fails to specifically disclose wherein the connection between the robot and the first mobile terminal is established based on the first mobile terminal capturing an image that includes the robot, and the controller is configured to control the communication interface to establish a connection between the robot and the first mobile terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal.
However, in the same field of endeavor, Ayatsuka teaches wherein a connection between an (information device) and a first mobile terminal is established based on the first mobile terminal capturing an image that includes the (information device) (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”; Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with … The target 50 may be any information device or information-oriented home appliance that can be connected to a telecommunication network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim, to establish connection between the robot and a first mobile terminal based on the first mobile terminal capturing an image that includes the robot, as taught by Ayatsuka. This modification allows the users to control and command the robot through a sustained connection and to visually confirm identification and connected state of the robot that the user has requested service from.
Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.
The teachings of Park, as modified by Kim and Ayatsuka, fail to specifically disclose the controller is configured to control the communication interface to establish a connection between the robot and the first mobile terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal.
	However, in the same field of endeavor, Chang teaches a controller is configured to control the communication interface to establish a connection between the robot and the first mobile terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal ([37], “Here, the toy robot A2 120 can be connected to the user terminal Al 110 through a short or long distance wired/wireless communication network. In the case of a short distance communication, a universal serial bus (USB), Bluetooth, or Zigbee communication can be used, whereas in the case of a long distance communication, a wired/wireless Internet communication can be used.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim and Ayatsuka, to establish a connection between the robot and the first terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal, as taught by Chang. Such modification allows the user to connect with the robot no matter where they are located. 

b.	Regarding claim 2 and similarly cited claim 14, the teachings of Park, as modified by Kim, Ayatsuka, and Chang, have been discussed with respect to claim 1 and claim 13 above. Neither Park nor Kim specifically discloses wherein the image including the robot is acquired by a camera of the first mobile terminal, the first mobile terminal acquires information related to the robot based on determining that the image includes the robot, and the connection between the mobile terminal and the robot is established based on the acquired information related to the robot. 
	However, Ayatsuka teaches wherein the image including the (information device) is acquired by a camera of the first mobile terminal (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”), the first mobile terminal acquires information related to the (information device) based on determining that the image includes the (information device) (Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with. Therefore, for this embodiment, it is assumed that the target 50 includes a visual marker such as an ID code that can be visually identified. The ID code may be, for example, a bar code in the form of a two-dimensional matrix such as Cybercode/*/.”), and the connection between the mobile terminal and the (information device) is established based on the acquired information related to the (information device) (Col. 15 lines 50-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim and Ayatsuka, to acquire an image of the robot by a camera of the first mobile terminal, acquire information related to the robot based on determining that the image includes the robot, and establish connection between the first mobile terminal and the robot based on the acquired information related to the robot. This modification allows the user to visually confirm identification and connected state of the robot that the user has requested service from.
Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.

	c.	Regarding claim 3 and similarly cited claim 15, the teachings of Park, as modified by Kim, Ayatsuka, and Chang, have been discussed with respect to claim 1 and claim 13 above. Park fails to specifically teach wherein the controller receives the second service provision request while providing the first service and transmits the second data related to providing the second service to the first mobile terminal based on receiving the second service provision request. 
	However, Kim teaches wherein the controller receives the second service provision request (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone…”) while providing the first service (Last paragraph of Page 2 – First paragraph of Page 3, “. The operation of the first and second operation control boards 31 and 32 is also performed when inputting voice information of a general person as well as a visually impaired person or a senior citizen. In this case, And the second motor drive board 34 (35), so that the intelligent guidance robot can express the action of listening to the user's voice 2, a change of the surroundings inputted through the human voice through the camera 42 or the microphone 39 of the intelligent guide robot, or a change of the human command signal And the intelligent guidance robot performs various guidance service actions corresponding to the guidance information 56.”) and transmits the second data related to providing the second service to the first mobile terminal based on receiving the second service provision request (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to establish connection between the robot and a first mobile terminal of a second user, receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and the first mobile terminal, second data related to providing a second service to the first mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is not located within a vicinity of the robot. 

	d.	Regarding claim 4 and similarly cited claim 16, Park further teaches a memory configured to store the first data and the second data ([0054], “the guidance service program are stored in the control unit (200) long.”). 

	e.	Regarding claim 5 and similarly cited claim 17, Park further teaches wherein the controller further receives the first data from a server connected to the robot, and stores the received first data in the memory ([0040]). 

	f.	Regarding claim 6 and similarly cited claim 18, Park fails to specifically teach the controller further establishes connection with a second mobile terminal of a third user while providing at least one of the first service or the second service, and transmit third data related to providing a third service to the second mobile terminal based on a third service provision request received from the second mobile terminal. 
	However, Kim teaches the controller further establishes connection with a mobile terminal of a user (6th paragraph of Page 2, “1, when a blind person inputs a voice called "guide robot" to a mobile communication device of his or her mobile phone, for example, a smartphone in a building such as a government office or a building, a communication module of the smart phone, for example, Bluetooth, , The voice information "guidance robot" is transmitted to the intelligent guidance robot in the form of voice data through the Wi-Fi module”) while providing at least one of the first service or the second service (Last paragraph of Page 2, “The operation of the first and second operation control boards 31 and 32 is also performed when inputting voice information of a general person as well as a visually impaired person or a senior citizen.”), and 
transmit third data related to providing a third service to the mobile terminal based on a third service provision request received from the mobile terminal (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to establish connection between the robot and a mobile terminal of a user, receive a service provision request from the mobile terminal while providing other services, and transmit, based on the service provision request and via the connection between the robot and the first mobile terminal, data related to providing the service to the mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is located remotely. 
Kim does not explicitly disclose a second mobile terminal of a third user. It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim, Ayatsuka, and Chang, to provide a service to a second mobile terminal of a third user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

g.	Regarding claim 7 and similarly cited claim 19, Park further teaches wherein the controller receives information related to an urgent event from a server connected to the robot while providing at least one of the first service ([0040], “And the external service server (3) is installed at the management room of the airport lighting and the present position information which is the service robot (2) and the position which wirelessly communicates and in which the information and service robot (2) about the service which the service robot (2) provides to the past provide the service is stored with the processing and the register about the service result which in this way, it stores is provided to the service robot (2).”). 
displays the received information related to the urgent event ([0049], “the direction guide program, the facility guiding program, the dangerous article warning program the weather guiding program, and searching for a missing child program etc.”) through the display ([0049]-[0050], “the map in which the optimal route about the destination location access is indicated is displayed in the visual service provider (32) in the time performing the guidance service in which the service robot (2) is long.”), and 
Park does not specifically teach transmit the received information to at least one of the first mobile terminal or the second terminal. 
However, Kim teaches transmit the received information to at least one of the first mobile terminal or the second terminal (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim, Ayatsuka, and Chang, to transmit received information to the mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is not located within the vicinity of the robot. 

h.	Regarding claim 20, the teachings of Park, as modified by Kim, Ayatsuka, and Chang, have been discussed with respect to claim 18 above. Park, Kim, and Ayatsuka fail to specifically disclose wherein the connection between the robot and the second mobile terminal is established based on one of the plurality of types of wireless connections selected according to a distance between the robot and the second mobile terminal. 
	However, Chang teaches wherein the connection between the robot and the mobile terminal is established based on one of the plurality of types of wireless connections selected according to a distance between the robot and the mobile terminal ([37], “Here, the toy robot A2 120 can be connected to the user terminal Al 110 through a short or long distance wired/wireless communication network. In the case of a short distance communication, a universal serial bus (USB), Bluetooth, or Zigbee communication can be used, whereas in the case of a long distance communication, a wired/wireless Internet communication can be used.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim and Ayatsuka, to establish a connection between the robot and the first terminal based on one of a plurality of types of wireless connections selected according to a distance between the robot and the first mobile terminal, as taught by Chang. Such modification allows the user to connect with the robot no matter where they are located. 

Allowable Subject Matter
8.	Claims 8-9 and 11-12 are allowed.
Regarding claim 8, the prior art made of record fails to specifically teach or suggest the limitation of “wherein the controller further calculates a distance from the robot based on the image including the robot, and selects one of a plurality of types of wireless connections with the robot based on the calculated distance”. This limitation, in combination with other limitations of the claim, renders claim 8, as well as dependent claims 9 and 11-12, novel and non-obvious in view of prior art of record. 

Conclusion
9.	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bienas et al. (US 2014/0126460 A1) teaches a terminal configured to establish a cellular network connection with a base station of the cellular network using radio network resources obtained by a relay device.
Kim et al. (US 7,991,194 B2) teaches a user portable terminal comprising a camera to capture an image of position identification tags and measure a distance to the photographed position identification tags.
Park et al. (US 2016/0098101 A1) teaches a mobile terminal configured to output a preview image captured by a camera of the mobile terminal to at least part of a region where map information is output, and display graphic objects related to the map information as being overlapped on the preview image. 
Kim et al. (US 2015/0120046 A1) teaches a robot interaction service utilizing location information of a mobile communication terminal including a mobile communication terminal for performing a mobile communication service through a wireless communication network, measuring a current location thereof and transmitting the measured location information to a predetermined robot terminal through a communication network; and a robot terminal for receiving the location information from the mobile communication terminal, determining a robot behavior based on the received location information, and controlling the operation thereof according to the determination result.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664